DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1, 8, 11, (10/1/2021), and original claims 9-10, 12-14, 16, are under consideration by the Examiner.  
Claims 2-7 have been canceled. 
The amendment to claim 1 precipitates a new restriction requirement and is set forth below. 

Election/Restrictions
3.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is a TRAF6 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classification undeterminable,


classfication undeterminable.

Group III. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an IKK-alpha/beta inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.

Group IV. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an IκB inhibitor, wherein the subject is a subject determined to have a decreased 

Group V. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is a p65 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.

Group VI. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is a RIG1 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.



Group VIII. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an TBK1 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.

Group IX. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an IRF inhibitor, wherein the subject is a subject determined to have a decreased 

Group X. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an IFN-1 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.

Group XI. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is an IL-6 inhibitor, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classfication undeterminable.

. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is a nucleic acid encoding NLRX1, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classified in A61K 48/00.

Group XIII. Claims 1, 8-16, drawn to a method of decreasing chord length in the lung of a subject in need of treatment for alveoli loss, the method comprising administering an inhibitor of Mitochondrial AntiViral Signaling protein (MAVS), wherein the inhibitor of MAVS is a NOD-Like Receptor family member X1 (NLRX1) agonist which is a modulator of NLRX1-dependent pathways and is a NLRX1 polypeptide, wherein the subject is a subject determined to have a decreased level of NLRX1 expression and the treatment results in a statistically significant decrease in the rate of loss of lung units and improvement in lung volume or lung surface area, classified in A61K 38/00.

4.	The inventions are independent or distinct, each from the other because:

Although there are no provisions under the section for “Relationship of Inventions” in M.P.E.P. 806.05 for inventive groups that are directed to different methods, restriction is deemed 
Inventions I-XIII are independent and distinct, each from the other, because the methods are practiced with materially different starting agents being administered and therefore each method requires a non-coextensive search because of the different starting materials being administered.  For example, a search for a method comprising administering an TRAF6 inhibitor, would not reveal art for a method comprising administering a p65 inhibitor, each of the searches being non-coextensive. Similarly, a search for a method comprising administering an IFN-1 inhibitor, would not reveal art for a method comprising administering an IL-6 inhibitor, each of the searches being non-coextensive.

5. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Correction of Inventorship 
6.	Applicant is reminded that upon the cancellation of claims to a non-electedinvention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if oneor more of the currently named inventors is no longer an inventor of at least one claimremaining in the application. Any amendment of inventorship must be accompanied bya request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646